          Case 1:18-cv-01227-LM Document 69 Filed 09/03/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


Josephine Amatucci

       v.                                          Case No. 18-cv-1227-LM

Chief Deputy Richard M. Young Jr. et al.




                                       ORDER


       After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 21, 2020.


                                            ____________________________
                                            Landya B. McCafferty
                                            Chief Judge

Date: September 3, 2020



cc: Josephine Amatucci, pro se
   Counsel of Record
